internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01- plr-143201-01 date july legend trust x y z date date date year dear this letter is in response to a letter dated date and subsequent correspondence submitted on behalf of trust seeking a ruling concerning the effects of trust’s judicial reformation under sec_664 and sec_4941 of the internal_revenue_code facts the information submitted states that the trust was established under an irrevocable_trust agreement made by x on date the irrevocable_trust agreement named x and y as trustees of trust z was named as the independent special trustee of trust for the specific purpose of selling shares contributed to trust the trust agreement as drafted by x’s attorney created a net_income charitable_remainder_unitrust with a make-up_provision nimcrut the trust agreement provides that the unitrust_amount each year is equal to the lessor of the trust income as defined in sec_643 and a fixed percentage of the value of trust’s assets as revalued on the first business_day of january each year the unitrust_amount also includes any income in excess of a fixed percentage of the fair_market_value of trust’s assets to the extent that prior year distributions were less than the fixed percentage of the net fair_market_value in any given year in establishing trust the primary objective of x and y was to generate a consistent income of a fixed percentage of the value of trust’s assets each year such as a charitable_remainder_trust with a fixed percentage_payout under sec_664 crut the trust represents that x and y were aware that the amount of the net_income they received each year from trust could fluctuate annually as the value of trust’s assets fluctuated trust represents that x and y were not interested in a nimcrut because it was unlikely that trust could generate income in the amount of a fixed percentage of the value of trust’s assets despite this the trust agreement was drafted by x’s attorney as establishing a nimcrut trust represents that at the time of signing x and y were unaware that the trust agreement had set up a nimcrut trust further represents that neither x nor y would have signed the trust agreement had such a fact been known to them at the time of signing following the establishment of trust z sold certain shares contributed to trust and reinvested the proceeds in various marketable_securities and other investments z who served as agent for the trustees believed that trust was established as a crut and not a nimcrut the investment counselor attended all of the meetings with x and y and their attorney and consistent with those meetings believed that trust was a crut in accordance with that belief z made distributions to x as if trust provided for a fixed percentage of the value of trust’s assets unitrust_amount from the inception of trust until the end of year it was not until date that z became aware of the net_income limitation in the trust agreement x and y as trustees filed a petition in state court requesting the judicial reformation of trust to correct and remove the net_income limitation currently in the trust agreement and replace it with a straight percentage unitrust_amount as originally intended by x upon the establishment of trust the court granted x and y’s request effective on date law and analysis sec_644 provides that the term charitable_remainder_unitrust is defined as a_trust a from which a fixed percentage which is not less than percent and not greater than percent of the initial net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid out to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such use or to the extent the remainder_interest is in qualified_employer_securities as defined in g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in section e in a qualified_gratuitous_transfer as defined by subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 of the code creates what is commonly referred to as a nimcrut specifically the section states that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than the organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code generally imposes a tax on the participation of a foundation_manager in an act of self-dealing knowing that it is such act payable by the foundation_manager sec_4941 of the code provides that the term self-dealing means any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of the a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary as a charitable_remainder_unitrust under sec_664 of the code the trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing under sec_4947 the self-dealing rules of sec_4941 do not apply however to any amounts payable under the terms of the split-interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 sec_2055 or sec_2522 x is a substantial_contributor to the trust and a trustee of trust and as such x is a disqualified_person with respect to the trust y is a trustee of trust and is also the spouse of a substantial_contributor to the trust accordingly y is also a disqualified_person with respect to the trust conclusions based on the facts and representations made by the taxpayer the judicial reformation of trust does not violate sec_664 or any of the applicable regulations accordingly we also conclude that the judicial reformation of the trust under state law will not adversely affect trust’s qualification as a charitable_remainder_unitrust under sec_664 and the applicable regulations further the circumstances presented by the taxpayer indicate that there is no self-dealing since the signatory parties to the trust agreement never intended to create a nimcrut this is based on facts and representations made by the taxpayer such as the consistent administration of trust using a fixed percentage of the value of trust’s assets each year in addition the taxpayers have submitted an affidavit from the investment counselor attesting to the fact that x and y never intended to have a net_income limitation consistent with this affidavit is the investment counselor’s administration of trust allowing only the fixed percentage_payout finally there appears to be a lack of evidence that x and y are reducing their own taxes or using the benefit of hindsight in making the change to the fixed percentage payment method except as provided in this ruling no other opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to the taxpayer and taxpayer’s representative s carolyn gray sincerely carolyn gray acting assistant branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
